  Case 20-16660       Doc 34   Filed 06/09/21 Entered 06/09/21 10:49:40              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-16660
Muntel L Anderson                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

                            ORDER ALLOWING LATE FILED CLAIM

       THIS MATTER coming to be heard pursuant to Debtor's Motion;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;


  IT IS HEREBY ORDERED:

  1. The Proof of Claim filed by Navient Solutions, LLC number 16-1 is hereby allowed and is
deemed timely filed, and

  2. Nothing in this order shall require trustee to perform collections regarding any prior payments
made to creditors.



                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: June 09, 2021                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
